 Case 3:20-cv-01487-LAB-MSB Document 6 Filed 09/23/20 PageID.20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                       SOUTHERN DISTRICT OF CALIFORNIA
 9

10   CHERI L. MYRON,                              CASE NO. 3:20cv1487-LAB-MSB
11                             Plaintiff,
                                                  ORDER GRANTING JOINT MOTION
12          v.                                    FOR EXTENSION OF TIME [Dkt. 5]
13   UNITED STATES OF AMERICA,
14                             Defendant.
15

16         The parties have jointly moved for a 30-day extension of time for Defemdant
17   United States of America to respond to the Complaint. Dkt. 5. The additional time
18   would allow the United States to collect and review relevant files from the Internal
19   Revenue Service and to tailor its response accordingly. The Court finds good cause for
20   the requested extension. The Motion is GRANTED. The United States’ response to
21   the Complaint must be filed on or before November 4, 2020.
22

23         IT IS SO ORDERED.
24

25   Dated: September 23, 2020
                                                    Hon. Larry Alan Burns
26
                                                    United States District Judge
27

28



                                            -1-
